DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed June 8, 2022. Claims 1, 8, and 15 have been amended. Claims 4-6, 11-13, 18-20 have been canceled. Claims 23-26 have been added. Claims 1-3, 7-10, 14-17, and 21-26 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed June 8, 2022 with respect to the previous double patenting rejections have been fully considered. A terminal disclaimer has been filed and accepted with respect to co-pending Application No. 15/845,173 thereby obviating the previous double patenting rejections.
Applicant’s arguments and amendments filed June 8, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record, Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, and in view of Nix et al., US 10692371 B1, hereinafter referred to as Ho, Vian, and Nix, fails to explicitly disclose all of the features of claim 1 as presently amended, specifically, a self-aware capability model including at least one intrinsic capability parameter that predicts an operational capability of the autonomous vehicle, and identifying a preferred route based on recorded human driving data. Applicant argues the cited art is not predictive as claimed because the vehicle capabilities of the cited art are fixed.
Examiner respectfully disagrees. Applicant appears to argue a more narrow definition of predictive than claimed. The broadest reasonable interpretation of the claimed predictive operational capability is analogous to Vian’s projection of vehicle capabilities because projection is predicting a future capability whether fixed or not because Vian is making an assumption, or “predicting” the future capability of a vehicle in its model (See at least ¶7-8; Predict future conditions of vehicle components – See at least ¶32). Additionally, the combination of cited art discloses the claimed generating a preferred route based on recorded human driving data because Ho discloses generating a preferred route for a driver/passenger based on the driver/passenger’s preferences (See at least ¶199 of Ho). Nix teaches an example of recorded driving data because the stored profile of Nix includes historical data such as previous requests and trip histories which meets the broadest reasonable interpretation of “recorded driving data” (See at least Col. 16 Lines 44-48). Lastly, both Ho and Vian render obvious the newly added claim language regarding a triggering signal because Ho dynamically updates its model based on updates from a user like changes in pick-up and drop-off (See at least ¶47), or real-time navigational considerations like travel speed for a road segment or lane closures (See at least ¶107, 109, and 143 of Ho). Vian dynamically updates its capability mode continuously and in response to new conditions of vehicle components, i.e. “triggered in response to a change to a functional state of a component in the autonomous driving vehicle” (Capability model continuously updated reflective of changes to vehicle components like functional state of aircraft motor – See at least ¶40).
The same arguments apply to independent claims 8 and 15 because the claims recite nearly identical subject matter but for minor differences.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 26 recites in pertinent part “inferences generated in a cascade manner” as part of generating a planned lane control. Applicant’s Specification fails to sufficiently describe how the above claim feature is defined. Applicant’s Specification fails to state that the above “inferences generated in a cascade manner” is known in the vehicle control modeling arts. Applicant’s Specification fails to recite relevant prior art that described how the above “inferences generated in a cascade manner” is performed for use in vehicle control modeling. There are no working examples of the claimed “inferences generated in a cascade manner” in Applicant’s Specification. Applicant’s Specification mentions a cascade manner in paragraphs 145, 146, 153, and 154, however, provides little further explanation as to what cascade manner means. Additionally, “inferences generated in a cascade manner” is not a term of art. One of ordinary skill in the art would have been required to perform undue experimentation to determine how to make and use the present vehicle control model since there is no description, example, prior art cited, or drawing cited in the original disclosure describing how the above claimed “inferences generated in a cascade manner” is determined for use in vehicle control modeling.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, and in view of Nix et al., US 10692371 B1, hereinafter referred to as Ho, Vian, and Nix, respectively.
As to claim 1, Ho discloses a method comprising:
receiving information related to a source location and a destination location, the destination location being a location to which an autonomous driving vehicle is driving (Request route – See at least Abstract);
identifying at least one available route between the source location and the destination location (Select route, i.e. identify route – See at least Abstract);
generating a preferred route (Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199);
selecting, from the at least one available route and based on the preferred route, a planned route for the autonomous driving vehicle between the source location and the destination location based on a self-aware capability model, the self-aware capability model including at least one intrinsic capability parameter (Identify set of vehicle capabilities and corresponding route – See at least ¶21); and
determining a planned motion based on the self-aware capability model (Route autonomous vehicle according to modeled route – See at least ¶5);
causing transmission of a signal representing the planned route to a navigation system of the autonomous driving vehicle (Route autonomous vehicle according to modeled route – See at least ¶5);
causing transmission of a signal representing the planned lane control behavior to a vehicle control module of the autonomous driving vehicle (Route autonomous vehicle according to modeled route – See at least ¶5; Lane considerations factored into model – See at least ¶13, 16);
causing transmission of a signal representing the planned motion to the vehicle control module of the autonomous driving vehicle (Route autonomous vehicle according to modeled route – See at least ¶5); and
updating the self-aware capability model to generate an updated self-aware capability model in response to a triggering signal that is automatically generated in response to one of: detecting an update to the at least one available route (Real-time updates to model based on changes to route, i.e. real-time traffic – See at least ¶107 and 109).

Ho fails to explicitly disclose the self-aware capability model located at the autonomous driving vehicle, the self-aware capability model including at least one intrinsic capability parameter that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle.

However, Vian teaches the self-aware capability model located at the autonomous driving vehicle, the self-aware capability model including at least one intrinsic capability parameter that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle (Determine performance capabilities of vehicle, including vehicle subsystems, i.e. “multiple parts” – See at least Abstract; Integrated vehicle health management resides in the vehicle – See at least ¶6; Projected, i.e. predictive, vehicle capabilities – See at least ¶7-8; Models used to determine vehicle capabilities – See at least ¶26 and 31; Capability model models relationships between conditions and dynamic capabilities of the vehicle – See at least ¶37); and 
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature of the self-aware capability model located at the autonomous driving vehicle, the self-aware capability model including at least one intrinsic capability parameter that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle, as taught by Vian, to optimize vehicle mission performance (See at least ¶9 of Vian).

	The combination of Ho and Vian fails to explicitly disclose:
determining a preferred route based on recorded human driving data associated with the passenger; and
generating a planned lane control behavior for the planned route based on a profile associated with the passenger.

However, Nix  teaches:
determining a preferred route based on recorded human driving data associated with the passenger (User profile includes preferences for certain routes and autonomous vehicle is then controlled accordingly – See at least Col. 3 Lines 15-25); and
generating a planned lane control behavior for the planned route based on a profile associated with the passenger (User profile may include user preference data including avoiding left lane, or minimizing lane changes – See at least Col. 5 Lines 5-8).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Nix teaches operating an autonomous vehicle according to user profile settings including lane control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho and Vian and include the feature of determining a preferred route based on recorded human driving data associated with the passenger, and generating a planned lane control behavior for the planned route based on a profile associated with the passenger, as taught by Nix, to customize a vehicle’s operation for a particular passenger.

Independent claims 8 and 15 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claims 2, 9, and 16, Ho discloses the self-aware capability model includes an intrinsic capability model and an extrinsic capability model, the intrinsic capability model specifying at least one intrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions internal to the autonomous driving vehicle, and the extrinsic capability model specifying at least one extrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions external to the autonomous driving vehicle (Plurality of model considerations including both intrinsic and extrinsic factors – See at least ¶13-20).

As to claims 3, 10, and 17, Ho discloses the self-aware capability model includes at least one of: a parameterized model, a descriptive model, or a probabilistic model (Disclosed model is parameterized in that it depends on a plurality of parameters – See at least ¶5).

As to claims 7, and 14, Ho discloses:
filtering the at least one available route based on the at least one intrinsic capability parameter to derive a set of candidate routes (Model includes intrinsic parameters to refine route selection – See at least ¶14-15); and 
identifying the planned route from the set of candidate routes based on the extrinsic capability model and in accordance with the preferred route (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20).

As to claim 21, Ho discloses the route selection engine is further configured to:
identify a set of candidate routes from the at least one available route based on the intrinsic capability model (Model includes intrinsic parameters to refine route selection – See at least ¶14-15); and 
identify the planned route from the set of candidate routes based on the extrinsic capability model and the preferred route (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20).

As to claim 22, Ho fails to explicitly disclose the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle. However, Vian teaches the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle  (Various health parameters serving as safety measures – See at least ¶30).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature of the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle, as taught by Vian, to optimize vehicle mission performance (See at least ¶9 of Vian).

As to claim 23, the combination of Ho, Vian, and Nix fails to explicitly disclose the triggering signal has an associated mode from a plurality of predefined modes, each mode from the plurality of predefined modes being associated with a different extrinsic capability parameter from a plurality of extrinsic capability parameters of the self-aware capability model. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho, Vian, and Nix and include the feature of the triggering signal has an associated mode from a plurality of predefined modes, each mode from the plurality of predefined modes being associated with a different extrinsic capability parameter from a plurality of extrinsic capability parameters of the self-aware capability model because although the cited art lacks the same granularity of pre-defined modes, the combined art is concerned with the same extrinsic conditions for updating their respective models, i.e. traffic, ambient conditions like temperature, in order to optimize vehicle control.

As to claim 24, Ho discloses determining at least one of a planned turn behavior, a planned lane behavior, or a planned intersection behavior based on the self-aware capability model (Various turns factored into vehicle control – See at least ¶13).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, and in view of Nix et al., US 10692371 B1, as applied to claim 1 above, and further in view of Potnis et al., US 20180113461 A1, hereinafter referred to as Ho, Vian, Nix, and Potnis, respectively.
As to claim 25, the combination of Ho, Vian, and Nix fails to explicitly disclose:
classifying the recorded human driving data into a plurality of training data sets, each training data set from the plurality of training data sets being associated with a sub-category from a plurality of sub-categories; and	
training a plurality of sub-category models based on the plurality of training data sets.
However, Potnis teaches:
classifying the recorded human driving data into a plurality of training data sets, each training data set from the plurality of training data sets being associated with a sub-category from a plurality of sub-categories (Machine learning algorithm to learn driver driving style – See at least ¶40-41; Examiner notes driving style comprises various behaviors that are equivalent to a plurality of sub-categories like the driver’s preference for acceleration, lane change, etc.); and	
training a plurality of sub-category models based on the plurality of training data sets (Driving mode may comprise blend of modes, i.e. sub-category models, that have been trained based on driver data – See at least ¶42).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Nix teaches teaches operating an autonomous vehicle according to user profile settings including lane control. Potnis teaches recording human driving data for purposes of machine learning and controlling a vehicle according to the machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho, Vian, and Nix and include the feature of classifying the recorded human driving data into a plurality of training data sets, each training data set from the plurality of training data sets being associated with a sub-category from a plurality of sub-categories and training a plurality of sub-category models based on the plurality of training data sets, as taught by Potnis, to optimize vehicle control by incorporating machine learning which is well-known and routine in the vehicle control arts.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, and in view of Nix et al., US 10692371 B1, as applied to claim 1 above, and further in view of Hu et al., US 20190138691 A1, hereinafter referred to as Ho, Vian, Nix, and Hu, respectively.
As to claim 26, the combination of Ho, Vian, and Nix fails to explicitly disclose the generating the planned lane control behavior is further based on inferences generated in a cascade manner by at least one lane detection model and at least one lane planning model. However, Hu teaches using a cascade model which is built in consideration of intrinsic and extrinsic factors (Cascade model built in consideration of intrinsic and extrinsic factors – See at least ¶45; Cascade mode, used to infer user interactions – See at least ¶54). 
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Nix teaches teaches operating an autonomous vehicle according to user profile settings including lane control. Hu teaches using a cascade model to infer user behavior.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho, Vian, and Nix and include the feature of the generating the planned lane control behavior is further based on inferences generated in a cascade manner by at least one lane detection model and at least one lane planning model, as taught by Hu, to infer user interactions as is known in the neural networks art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668